DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/08/2019.  An initialed copy is attached to this Office Action.

Response to Amendment
The amendment to Claims 2-23, filed 08/08/2019, is acknowledged and accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
Abstract contains the word “comprises”. Appropriate correction is required.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, though Martelli et al., (US 2010/0277798 A1), of record, disclose “a polarization controller (100, Figure 2) configured to control polarization of an optical signal, the polarization controller comprising a first polarization rotator (VPR1, Figure 2) and a second polarization rotator (VPR2, Figure 2) controllable by control settings (¶[0093]), wherein the polarization controller comprises: a monitor unit (MS1, MS1′, Figure 2) configured to generate a monitoring value (optical radiation output, ¶[0127]) indicating a performance of the polarization controller (¶[0127]), wherein the polarization controller is configured to determine from the monitoring value if the polarization controller (100, Figure 2) is operating in a selected one of a plurality of optimal performance states (polarization parameters stabilized (i.e. having a defined SOP labeled SOPOUT); state of polarization (SOP), ¶[0002]);” Martelli et al., fails to teach or suggest the aforementioned combination further comprising “and if not, the polarization controller is further configured to select different control settings to select an alternate one of the plurality of optimal performance states for the polarization controller.”
With respect to claims 2-11, these claims depend on claim 1 and are allowable at least for the reasons stated supra. 
With respect to Claim 12, though Martelli et al., (US 2010/0277798 A1), of record, disclose “a method of polarization control of an optical signal by a polarization controller (100, Figure 2), the polarization controller (100, Figure 2) comprising a first polarization rotator (VPR1, Figure 2) and a second polarization rotator (VPR2, Figure 2) controlled by control settings (¶[0093]), comprising: generating a monitoring value (optical radiation output, ¶[0127]) indicating a performance of the polarization controller; determining from the monitoring value if the polarization controller is operating in a selected one of a plurality of optimal performance states (polarization parameters stabilized (i.e. having a defined SOP labeled SOPOUT);” Martelli et al., fails to teach or suggest the aforementioned combination further comprising “and if not, selecting different control settings to select an alternate one of the plurality of optimal performance states for the polarization controller.”
With respect to claims 13-20, these claims depend on claim 12 and are allowable at least for the reasons stated supra. 
With respect to Claim 21, though Martelli et al., (US 2010/0277798 A1), of record, disclose “a controller configured to control a polarization controller (100, Figure 2) having a first polarization rotator (VPR1, Figure 2) and a second polarization rotator (VPR2, Figure 2) controlled by control settings (¶[0093]), determine from the monitoring value if the polarization controller is operating in a selected one of a plurality of optimal performance states (polarization parameters stabilized (i.e. having a defined SOP labeled SOPOUT);” Martelli et al., fails to teach or suggest the aforementioned combination further comprising “a processing module, the controller comprising a processor and a memory, said memory containing instructions executable by said processor whereby said controller is operative to: obtain a monitoring value indicating a performance of the polarization controller;, if the comparison module indicates operating not in an optimal performance state, for selecting different control settings to select an alternate one of the plurality of optimal performance states for the polarization controller.”
With respect to Claim 22, though Martelli et al., (US 2010/0277798 A1), of record, disclose “a controller configured to control a polarization controller (100, Figure 2) having a first polarization rotator (VPR1, Figure 2) and a second polarization rotator (VPR2, Figure 2) controlled by control settings (¶[0093]), the controller comprising: a monitoring module configured to obtain a monitoring value (optical radiation output, ¶[0127]) indicating a performance of the polarization controller; a comparison module configured to determine from the monitoring value if the polarization controller is operating in a selected one of a plurality of optimal performance states (polarization parameters stabilized (i.e. having a defined SOP labeled SOPOUT);” Martelli et al., fails to teach or suggest the aforementioned combination further comprising “a processing module configured, if the comparison module indicates operating not in an optimal performance state, for selecting different control settings to select an alternate one of the plurality of optimal performance states for the polarization controller.”
With respect to Claim 23, though Martelli et al., (US 2010/0277798 A1), of record, disclose “a polarization controller (100, Figure 2) having a first polarization rotator (VPR1, Figure 2) and a second polarization rotator (VPR2, Figure 2) controlled by control settings (¶[0093]); determine from the monitoring value if the polarization controller is operating in a selected one of a plurality of optimal performance states (polarization parameters stabilized (i.e. having a defined SOP labeled SOPOUT);” Martelli et al., fails to teach or suggest the aforementioned combination further comprising “a computer program product for controlling a polarization controller; said computer program product comprising a non-transitory computer readable medium storing a computer program instructions which, when executed on at least one processor, cause the at least one processor to: according to obtain a monitoring value indicating a performance of the polarization controller; and if not, select different control settings to select an alternate one of the plurality of optimal performance states for the polarization controller.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification (Abstract) needs correction.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ibragimov et al., (US 2012/0020659 A1) teach systems and techniques for optical communications based on polarization division multiplexing.
Saperstein et al., (US 2010/0054737 A1) teach a system to communicate optical data signals in parallel includes a polarization controller.
Izumi (US 2015/0131996 A1) teach an optical receiver with a control signal for sweeping the polarization rotation angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872